IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50488
                         Summary Calendar



STEVEN J. INGRAM,

                                     Plaintiff-Appellant,

versus

SOUTHWESTERN BELL TELEPHONE CO.,

                                     Defendant-Appellee.


                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. A-00-CV-13-SS
                       --------------------
                          April 19, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Steven J. Ingram (Ingram) seeks leave to appeal in forma

pauperis (IFP) the district court’s judgment dismissing his

action against Southwestern Bell Telephone Company.    A movant for

IFP on appeal must show that he is a pauper and that he will

present a nonfrivolous issue on appeal.     See Carson v. Polley,

689 F.2d 562, 586 (5th Cir. 1982).   Ingram argues that the

district court erred in dismissing his complaint under Fed.

R. Civ. P. 12(b)(6).   The district court did not err.      See 18


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50488
                                -2-

U.S.C. §§ 2519 and 2704.   Because Ingram has not demonstrated

that he will present a nonfrivolous issue on appeal, his appeal

is DISMISSED and his motion for IFP is DENIED.   See 5th Cir.

42.2; Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

     APPEAL DISMISSED; MOTION DENIED.